Title: From Thomas Jefferson to James Wood, 1 November 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond November 1. 1780.

No movement of the enemy since my last has contributed in the least to declare their object. They have left the north side of James river, and taken possession of the Country on the south side as far up as Suffolk. Still we are told they keep a considerable part of their troops on board their Ships. They are making great collections of horses to mount their men on, and taking possession of all the Carts, draught horses and oxen they can find. The Refugee families who have returned from N. York to Virginia with them have taken possession of their own houses and farms in the Country now occupied by the enemy and seem to be settling themselves. Very little blood has been yet drawn; three of our Militia were killed in a small rencounter and one of their men. As yet we have no force together which may face them. This is the situation of things below: from the South, report brings great news, but it wants authentication totally.
The Executive are still impressed with the necessity of the measures formerly pointed out. The disaffection which has been lately discovered in the middle country, and the incertainty what is it’s true extent, leaves no grounds for sure confidence in the opposition which ought to have been expected. The presence of the convention troops furnishes perpetual fuel to that smothered fire. The discontented build on their assistance whether they have or have not a right to expect it. We are not without hopes that their removal will contribute greatly to the cure of that spirit. Besides this it is believed that no cautions can prevent the British Conventioners from deserting and reinforcing this army, and this may be one among the probable objects which brought them here. We are in hopes the Convention Officers will think better and give a proper parole on their removal. Should they however refuse, it is our opinion they may remain where they are, until you shall have got the men on safe, and be in condition to make the conducting the Officers a single and separate undertaking. As their separation from the men will in this case be voluntary, they cannot complain of it as a breach of the Convention. I am therefore only to repeat to you that though no present appearances indicate a necessity of removing the troops so hastily as to leave their baggage, yet we wish every exertion to be used for removing them with their baggage as speedily as possible. Whenever you shall think proper to make public the determination, perhaps the Officers may require so long a time to settle their affairs as to allow the same waggons to come back for their baggage. Should the Exchange take place which is mentioned in the letter of the Board of War, the troops will be so far advanced on their way.
I am with great esteem Sir Your mo: obedt. Hble Servant,

Th: Jefferson

